UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITIONREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-27916 FFD FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Ohio 34-1821148 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 321 North Wooster Avenue, Dover, Ohio44622 (Address of principal executive offices) (Zip Code) (330)364-7777 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: February 10, 2012 – 1,016,096 common shares, no par value 1 INDEX Page PART I Item 1- FINANCIAL INFORMATION Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Qualitative and Quantitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 34 PART II - OTHER INFORMATION 35 SIGNATURES 36 2 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) December 31, June 30, ASSETS (Unaudited) Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions, including overnight deposits Cash and cash equivalents Investment securities available for sale Mortgage-backed securities available for sale Mortgage-backed securities held to maturity,fair value of $49 at December 31, 2011 and $51 at June 30, 2011 49 51 Loans receivable – net of allowance of $2,130 and $2,174 Loans held for sale - Premises and equipment, net Federal Home Loan Bank of Cincinnati: stock, at cost Loan servicing rights Accrued interest receivable Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank advances Other borrowed funds Accrued interest payable Accrued and deferred federal income tax 62 Other liabilities Total liabilities Commitments and contingent liabilities - - Shareholders’ equity Preferred stock - authorized 1,000,000 shares without par value; no shares issued - - Common stock - authorized 5,000,000 shares without par or stated value; 1,454,750 shares issued - - Additional paid-in capital Retained earnings Accumulated comprehensive income, net 74 35 Treasury stock, at cost (438,654 and 443,154 treasury shares at December 31, 2011 and June 30, 2011, respectively) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these statements. 3 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except per share data) (Unaudited) For the three months For the six months ended December 31, ended December 31, Interest income Loans, including fees $ Mortgage-backed securities 49 4 81 6 Investment securities 8 40 36 97 Interest-bearing deposits and other 30 28 58 57 Interest expense Deposits Borrowings Net interest income Provision for losses on loans Net interest income after provision for losses on loans Noninterest income Net gain on sale of loans Mortgage servicing loss ) Service charges on deposit accounts 86 Other 31 31 57 58 Noninterest expense Employee and director compensation and benefits Occupancy and equipment Franchise taxes 61 67 FDIC Insurance Premiums 18 61 43 Data processing 96 87 ATM processing 40 33 80 72 Professional and consulting fees 86 81 Postage and stationery supplies 51 51 80 85 Advertising 71 51 90 Checking account maintenance expense 52 55 Other Income before income taxes Income tax expense Net Income $ Earnings per share Basic $ Diluted $ Dividends declared per share $ The accompanying notes are an integral part of these statements. 4 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) For the three months For the six months ended December 31, ended December 31, Net income $ Other comprehensive income (loss), net of related tax effects: Unrealized holding gains (losses) on securities during the period, net of taxes (benefits) of $4, $(64),$21 and $(67), during the respective periods 7 ) 39 ) Comprehensive income $ The accompanying notes are an integral part of these statements. 5 Index FFD Financial Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended December 31, 2011 and 2010 (In thousands) (Unaudited) Cash flows from operating activities: Net cash from operating activities $ $ Cash flows from investing activities: Purchase of investment securities available for sale ) ) Proceeds from maturities/calls of investment securities available for sale Principal repayments on mortgage-backed securities 11 Loan originations and payments, net ) ) Additions to premises and equipment ) ) Proceeds from the sale of real estate owned - 18 Net cash from investing activities ) ) Cash flows financing activities: Net change in deposits Repayments of Federal Home Loan Bank advances ) ) Net change in other borrowed funds ) - Proceeds from exercise of stock options 45 6 Cash dividends paid ) ) Net cash from financing activities ) Net change in cash and cash equivalents Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Federal income taxes $ $ Supplemental noncash disclosures: Transfer from loans to repossessed assets $
